DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Invention I and Species A in the reply filed on 06/04/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 14-28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Invention II and Species B, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/04/2021. Claims 1-13 are examined on their merits below.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/24/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 7 and claim 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. Evidence that claims 7 and 8 fail(s) to correspond in scope with that which the inventor or a joint inventor, or for pre-AIA  applications the applicant regards as the invention can be found in the Specification and Drawings filed 12/24/2019. In those paper, the inventor or a joint inventor, or for pre-AIA  applications the applicant has stated in [0062] that the second embodiment is that which the terminal is a bolt and the terminal engaging member is a nut (also shown in the embodiment of Fig. 3(b)), and this statement indicates that the invention is different from what is defined in the claim(s) because claims 7 and 8 are dependent on claim 1 which requires the engaging member to be made of two bonded halves (upper and lower ends as shown in Fig. 2, per the first embodiment of the present invention in [0035]), which is different than a one-piece nut of claims 7-8 and Fig. 3. Claims 7 and 8 seem more aligned with the second embodiment (grouped with claim 10) instead of the first embodiment as they currently are grouped with claim 1.
Claims 7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, it is unclear how a nut (acting as the engaging member of claims 7-8) can satisfy the requirements of independent claim 1 (on which claims 7-8 depend) reciting that the engaging member is made of two bonded halves (upper and lower ends) since a nut is known in the art to be one piece. It seems that claims 7 and 8 are more accurately aligned with the second embodiment of the invention, following from independent claim 10; yet, claims 7 and 8 as written depend on claim 1 which is aligned with the first embodiment of this invention. 

Thus, claims 7-8 seem to be contrary to claim 1. For these reasons, the limitations of claims 7-8 cannot be effectively searched within the prior art, and no 35 USC 102 or 103 rejections could be made.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 5, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shibanuma et al. (WO 2012/014510 A1, with citations herein to an attached machine translation with paragraph numbers added per page) and Kanno (Electrolytes: Solid Sulfide, Tokyo Inst. of Tech. Article, 2009).
Regarding claim 1, Shibanuma teaches a cell structure of a solid state battery (secondary battery 100, Shibanuma Fig. 3) comprising a positive electrode terminal and a negative electrode terminal (positive and negative electrode connection terminals 15 and 16 with external terminals 13 and 32 in terminal assembly 200, Shibanuma Figs. 2-3 and translation pg. 3 para. 10, the cell structure comprising:
a battery cell (secondary battery 100 containing electrode group 6, Shibanuma Figs. 1-3) and a battery case storing the battery cell (exterior case shown in Shibanuma Fig. 3), 
wherein the battery case comprises a lid body (lid assembly 35 including lid 11, Shibanuma Figs. 2-3 and translation pg. 3 para. 5) and a storage body (can 33, Shibanuma Fig. 3), 
the battery cell (Shibanuma Fig. 2) comprises 
a positive electrode power collecting member (positive current collector plate 14, Shibanuma translation pg. 3 para 8 and Figs. 2 and 4) comprising a positive electrode terminal engaging member lower end part (flat top surface of collector 14, shown in annotated Shibanuma Fig. 4 below) connected with a positive electrode collector tab (lower extending surface of collector 14 connects to positive electrode 1’s uncoated tab region, Shibanuma Figs. 1-2) and 
a negative electrode power collecting member (negative current collector plate 31, Shibanuma translation pg. 3 para 8 and Figs. 2 and 12) comprising a negative electrode terminal engaging member lower end part (flat top surface of collector 31, analogous to that of 14 annotated below; see Shibanuma Fig. 12) connected with a negative electrode collector tab (lower extending surface of collector 31 connects to negative electrode 3’s uncoated tab region, Shibanuma Figs. 1-2),
the lid body (lid assembly 35 with lid 11, Shibanuma Figs. 2-4 and 12) comprises 
a positive electrode terminal engaging member upper end part (positive electrode connection terminal 15 with shaft portion 15a extending through lid 11 at hole 11a, Shibanuma Fig. 4 and translation pg. 3 para. 11) connected with the positive electrode terminal engaging member lower end part (head 15f of 15 connects with flat top of 14 via welding portion 20, Shibanuma Figs. 4-5 and translation pg. 3 para. 11) and 
a negative electrode terminal engaging member upper end part connected with the negative electrode terminal engaging member lower end part, 
by bonding the storage body storing the battery cell and the lid body (Shibanuma, translation pg. 3 para 11 – pg. 4 para. 4, describes method of integrating plate 14 to connection terminal 15, and further 15 into lid 11; thus, the structure instantly claimed below would also exist in the state where 
the positive electrode terminal engaging member lower end part and the positive electrode terminal engaging member upper end part are bonded to form a positive electrode terminal engaging member (flat top of collector plate 14 is bonded to head 15f of 15 via welding portion 20 to form a “positive electrode connection member”, Shibanuma Figs. 4-5 and translation pg. 3 para. 11), and 
the negative electrode terminal engaging member lower end part and the negative electrode terminal engaging member upper end part are bonded to form a negative electrode terminal engaging member (corresponding weld shown between analogous negative parts 31 and 16 in Shibanuma Fig. 12, forming a “negative electrode connection member” per Shibanuma translation pg. 3 para. 11), and
the positive electrode terminal is engaged with the positive electrode terminal engaging member (external positive terminal 13 engaged via shaft 15a, Shibanuma Figs. 4 and 12), and the negative electrode terminal is engaged with the negative electrode terminal engaging member (analogous engagement of negative external terminal 32 and portion 16 of negative connection member shown in Shibanuma Fig. 12).

Examiner notes that “by bonding the storage body storing the battery cell and the lid body” is a product-by-process limitation which is met when the prior art teaches the same resultant structure (as Shibanuma does per the citations above). See MPEP 2113(I).

    PNG
    media_image1.png
    727
    678
    media_image1.png
    Greyscale


Shibanuma fails to teach that the battery is solid state. 
Kanno, which is analogous in the art of lithium secondary batteries (see Shibanuma translation pg. 2 para. 1 and Kanno “Introduction” section), teaches that the use of liquid electrolyte within convention lithium-ion batteries poses safety issues which can be overcome with the practical implementation of solid electrolytes within all solid-state batteries while also achieving excellent characteristics (Kanno pg. 133, “Applications to All Solid-State Batteries: General Introduction to All Solid-State Batteries” section and pg. 136 “Concluding Remarks”). Kanno teaches that solid electrolytes can be manufactured in sheet form (Kanno pg. 136).

Thus, all limitations of instant claim 1 are rendered obvious.

Regarding claim 5, modified Shibanuma teaches the limitations of claim 1 above and teaches wherein in the lid body, the positive electrode terminal engaging member upper end part and/or the negative electrode terminal engaging member upper end part is sealed by a gasket (gasket 10 holds shaft portion 15a of electrode terminal connection terminal 15 within lid 11 to seal the gap therebetween, Shibanuma pg. 3 paras. 10-11 and Figs. 4-5).

Regarding claim 10, Shibanuma teaches cell structure of a battery comprising a positive electrode terminal and a negative electrode terminal, the cell structure comprising:
a battery cell (secondary battery 100 containing electrode group 6, Shibanuma Figs. 1-3) and a battery case storing the battery cell (exterior case shown in Shibanuma Fig. 3)
wherein the battery case comprises a lid body (lid assembly 35 including lid 11, Shibanuma Figs. 2-3 and translation pg. 3 para. 5) and a storage body (can 33, Shibanuma Fig. 3), 
the battery cell (Shibanuma Fig. 2) comprises 
a positive electrode power collecting member (positive electrode connection member, Shibanuma translation pg. 3 para. 11 and Figs. 2, 4, and 12) comprising the positive electrode terminal connected with a positive electrode collector tab (positive electrode connection terminal 15 and positive electrode current collector plate 14 are integrated by 
a negative electrode power collecting member (negative electrode connection member, Shibanuma translation pg. 3 para. 11 and Figs. 4 and 12) comprising the negative electrode terminal connected with a negative electrode collector tab (analogous welding between negative electrode connection terminal 16 and negative electrode current collector plate 31 shown in Shibanuma Fig. 12), 
the lid body (lid assembly 35 with lid 11, Shibanuma Figs. 2-4 and 12) comprises 
a positive electrode terminal through hole (hole 11a, Shibanuma Fig. 4) through which the positive electrode terminal penetrates (shaft portion 15f of positive electrode connection terminal penetrates 11a per Shibanuma Figs. 4-5) and 
a negative electrode terminal through hole through which the negative electrode terminal penetrates (Shibanuma Figs. 2 and 12 show negative terminal structure through lid is analogous to that of the positive terminal),
the storage body storing the battery cell and the lid body are bonded (can 33 and lid 35 are sealed and welded, Shibanuma translation pg. 3 paras. 5-6), so that the positive electrode terminal penetrates through the positive electrode terminal through hole and the negative electrode terminal penetrates through the negative electrode terminal through hole (Shibanuma Figs. 3-4 shows the body/lid bonded state, and portion 15d of positive terminal 15 – and analogous portion of negative terminal 16 per Fig. 2 – are shown penetrating the lid through holes), and
each of the positive electrode terminal through hole and the negative electrode terminal through hole is sealed by a gasket (gasket 10 exemplified on positive side in Shibanuma for sealing through hole 11a around shaft 15f; see also translation pg. 3 para. 11 describing gaskets on both positive and negative sides).

Shibanuma fails to teach that the battery is solid state. 
Kanno, which is analogous in the art of lithium secondary batteries (see Shibanuma translation pg. 2 para. 1 and Kanno “Introduction” section), teaches that the use of liquid electrolyte within convention lithium-ion batteries poses safety issues which can be overcome with the practical implementation of solid electrolytes within all solid-state batteries while also achieving excellent characteristics (Kanno pg. 133, “Applications to All Solid-State Batteries: General Introduction to All Solid-State Batteries” section and pg. 136 “Concluding Remarks”). Kanno teaches that solid electrolytes can be manufactured in sheet form (Kanno pg. 136).
It would have been obvious, at the time of filing, for a person having ordinary skill in the art to modify the sheet-like separator and liquid electrolyte within the electrode body of Shibanuma with the solid electrolyte taught by Kanno, to form a solid state battery cell to still be stored within the case of Shibanuma, with the motivation to achieve excellent operating characteristics while also improving the safety of the battery. 
Thus, all limitations of instant claim 10 are rendered obvious.

Claims 2-4, 6, and 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shibanuma and Kanno as applied to claims 1 and 10 above, and further in view of Sasaki et al. (US 2012/0264007 A1).
Regarding claim 2, claim 3, and claim 4, modified Shibanuma teaches the limitations of claim 1 above but fails to teach 
a surface treatment is performed to a bonding surface of the positive electrode terminal engaging member lower end part with respect to the positive electrode terminal engaging member upper end 
a surface treatment is performed to a bonding surface of the positive electrode terminal engaging member upper end part with respect to the positive electrode terminal engaging member lower end part and a bonding surface of the negative electrode terminal engaging member upper end part with respect to the negative electrode terminal engaging member lower end part; nor that
the surface treatment is at least one selected from a group consisting of plating, chromate treatment, and blasting processing.

Sasaki, which is analogous in the art of sealing prismatic batteries, teaches the use of nickel plating onto the surface of a connecting conductor piece (similar functionality to the terminal engaging members) in order to make the surface smooth and corrosion resistant (Sasaki [0046]).
Since the bottom surfaces of the terminal engaging member upper end parts and the top surfaces of the terminal engaging member lower end parts are desired to be coupled to one another via welding (per Shibanuma translation pg. 3 para. 11 and Fig. 5), a person with ordinary skill would have found it desirable to ensure smoothness of either or both of these surfaces for close-contact therebetween to mate the two surfaces during welding. Additionally, corrosion resistance of battery components would have been desirable for a longer lifespan and safety. Thus, it would have been obvious to one with ordinary skill in the art to modify the surfaces of Shibanuma members 14 and 31 and/or 15 and 16 per the teaching of Sasaki to use nickel plating as a surface treatment on these surfaces to achieve the aforementioned goals.
Therefore, claims 2-4 are rendered obvious.

Regarding claim 6 and claim 11, modified Shibanuma teaches the limitations of claims 5 and 10 above but fails to explicitly teach that the gasket is made of resin. Shibanuma does teach (on translation pg. 10 para.11) that the gaskets 10 are made of an insulating material to have the functions of electrically insulating the positive and negative electrode connection terminals and the lid as well as sealing the gaps therebetween. However, Shibanuma is silent to the specific gasket material.
Sasaki, which is analogous in the art of sealing prismatic batteries, teaches the use of synthetic resin having insulating properties and sealing properties to seal and insulate a gap between a protruding terminal and the battery case lid (insulating/sealing members 6 and 7 between terminal 8 and lid 3, Sasaki Fig. 2 and [0043-0044]).
From this teaching of Sasaki that synthetic resin exhibits the appropriate sealing and insulating properties as desired from the gaskets 10 of Shibanuma, a person with ordinary skill in the art would have found it obvious to modify Shibanuma to ensure such resin as the material of construction for the gasket with the motivation to achieve sufficient sealing and insulation between the terminals in the through-holes and the lid. Additionally, beyond the teachings of Shibanuma and Sasaki, a person with ordinary skill in the art would realize the desirability of insulating material (i.e., resin) in the location of gaskets 10 to prevent short circuit between positive and negative terminals (which would be the case if both were in conductive contact with the metal lid).
Thus, instant claims 6 and 11 are rendered obvious. 

Regarding claim 9, modified Shibanuma teaches the limitations of claim 1 above but fails to teach the solid state battery cell comprises a power collecting member fixing member for fixing the positive electrode power collecting member and the negative electrode power collecting member.

A person with ordinary skill in the art would have found it obvious to modify the terminal assembly of Shibanuma (shown in Shibanuma Figs. 2, 4, and 12) to further include similar sealing/insulating members surrounding the analogous portions of collectors 14 and 31, of the positive and negative electrode power collecting members, with the motivation to limit lateral movement thereof and provide addition insulation to prevent short circuiting. Such power collecting member fixing members could be achieved, for example, by modifying the shape of insulating/sealing gaskets 10 to include downwardly extending edges surrounding the flat tops of collector plates 14 and 31 (including integrated bases of 15 and 16), similar to the shape of 7 surrounding 5a in Sasaki.
Therefore, claim 9 is rendered obvious.

Regarding claim 12 and claim 13, modified Shibanuma teaches the limitations of claim 10 above but fails to teach
the positive electrode terminal is a bolt and is engaged, with the gasket being sandwiched, with a nut from an exterior side of the lid body,
the negative electrode terminal is a bolt and is engaged, with the gasket being sandwiched, with a nut from an exterior side of the lid body.
Sasaki, which is analogous in the art of sealing prismatic batteries, teaches an externally extending bolt portion 4b of terminal 4 that can be fastened by a nut with sealing gasket 6 therebetween and teaches that this structure reduces the number of parts needed for the terminal assembly (Sasaki Fig. 6 and [0070-0071]).

Thus, claims 12 and 13 are rendered obvious.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSIE WALLS whose telephone number is (571)272-1664.  The examiner can normally be reached on M-F, generally available 8a-4p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571) 272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/JESSIE L. WALLS/Examiner, Art Unit 1728                                                                                                                                                                                                        

/Magali P Slawski/Primary Examiner, Art Unit 1721